 



Exhibit 10
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement, dated as of ___, 2006, is entered into
by and between S1 Corporation, a Delaware corporation (the “Corporation”), and
                     (the “Indemnitee”).
RECITALS
          A. The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors or
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both;
          B. The Corporation believes that the interests of the Corporation and
its stockholders would best be served by a combination of liability insurance
presently available to the Corporation and the indemnification by the
Corporation of the directors and officers of the Corporation;
          C. The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders;
          D. The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation, or a Subsidiary
of the Corporation, free from undue concern for unwarranted claims for damages
arising out of or related to such services to the Corporation; and
          E. Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein.
AGREEMENT
          NOW, THEREFORE, in consideration of Indemnitee continuing to serve the
Corporation and of the mutual covenants and agreements set forth below, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
     Section 1 Generally.
     To the fullest extent permitted by the laws of the State of Delaware:
          (a) The Corporation shall indemnify Indemnitee if Indemnitee was or is
a party to or witness or other participant or is threatened to be made a party
to or witness or other participant to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (including an action by or in the right of the Corporation), by
reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of the
Corporation, or any Subsidiary, by reason of any action or inaction on the part
of the Indemnitee while serving as a director or officer of the Corporation, or
was serving or has agreed to serve at the request of the Corporation as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, partner or manager or similar capacity) of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against expenses (including attorneys’ fees

 



--------------------------------------------------------------------------------



 



and costs), judgments, fines, any interest, assessments, and other charges and
amounts paid in settlement (if such settlement is approved by the Corporation,
which approval shall not be unreasonably withheld) actually and reasonably
incurred by Indemnitee in connection with such action, suit or proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and with respect
to a criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties,
to the fullest extent permitted under Section 102(b)(7) of the Delaware General
Corporation Law (“DGCL”) as in existence on the date hereof.
          (b) Notwithstanding the foregoing provisions of this Section 1, in the
case of any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.
          (c) The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful.
     Section 2 Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred in connection
therewith. For purposes of this Agreement and without limiting the foregoing, to
the fullest extent permitted by law, if any action, suit or proceeding is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by Indemnitee, (iv) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and (v) with respect
to any criminal proceeding, an adjudication that Indemnitee had reasonable cause
to believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.
     If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.

2



--------------------------------------------------------------------------------



 



     Section 3 Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(a) hereof. Any such determination shall be made
(i) by a majority vote of the directors who are not parties to the action, suit
or proceeding in question (“disinterested directors”), even if less than a
quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
action, suit or proceeding in question, (iv) by independent legal counsel, or
(v) by a court of competent jurisdiction.
     Section 4 Advance Payment of Expenses; Notification and Defense of Claim.
          (a) Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a threatened or pending civil, criminal, administrative or
investigative action, suit or proceeding, or in connection with an enforcement
action pursuant to Section 5(b), shall be paid by the Corporation in advance of
the final disposition of such action, suit or proceeding within twenty (20) days
after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement or otherwise. Such undertaking shall be accepted without reference to
the financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.
          (b) Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim thereof is to be
made against the Corporation hereunder, notify the Corporation of the
commencement thereof. The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such action, suit or proceeding as a result of such failure.
          (c) In the event the Corporation shall be obligated to pay the
expenses of Indemnitee with respect to an action, suit or proceeding, as
provided in this Agreement, the Corporation, if appropriate, shall be entitled
to assume the defense of such action, suit or proceeding, with counsel
reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Corporation, the
Corporation will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same action,
suit or proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.

3



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Corporation or any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving or has agreed to serve at the request of the Corporation, a witness
or otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
     Section 5 Procedure for Indemnification.
          (a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.
          (b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 30
calendar days following receipt of a request for indemnification pursuant to
Section 5(a). The right to indemnification as granted by Section 1 of this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such 30-calendar day period. It shall be a defense to
any such action (other than an action brought to enforce a claim for the advance
of costs, charges and expenses under Section 4 hereof where the required
undertaking, if any, has been received by the Corporation) that Indemnitee has
not met the standard of conduct set forth in Section 1 hereof, but the burden of
proving such defense by clear and convincing evidence shall be on the
Corporation. Neither the failure of the Corporation (including its Board of
Directors or one of its committees, its independent legal counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 1
hereof, nor the fact that there has been an actual determination by the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has or has not met the applicable standard of
conduct. The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Corporation.
          (c) To the fullest extent permitted by law, the Indemnitee shall be
presumed to be entitled to indemnification under this Agreement upon submission
of a request for indemnification pursuant to this Section 5, and to the fullest
extent permitted by law, the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption. To the fullest extent permitted by law, such presumption shall be
used as a basis for a determination of entitlement to indemnification unless the
Corporation overcomes such presumption by clear and convincing evidence. It is
the intent of the Corporation that the Indemnitee not be required to incur legal
fees or other expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement, by litigation or otherwise,
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder.
          (d) If the person, persons or entity empowered or selected under this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within the 30 calendar days set forth above in
Section 5(b), the requisite determination of entitlement to

4



--------------------------------------------------------------------------------



 



indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 30-calendar day period may be extended for a reasonable time, not to
exceed an additional 20 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 5(d) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 3 of this Agreement and if (A) within 15 days after receipt by the
Corporation of the request for such determination the Board of Directors has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat.
          (e) The Corporation shall, to the fullest extent not prohibited by
law, be precluded from asserting in any judicial proceeding or arbitration that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.
     Section 6 Insurance and Subrogation.
          (a) The Corporation may purchase and maintain insurance on behalf of
Indemnitee who is or was or has agreed to serve at the request of the
Corporation as a director or officer of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Corporation would have the power
to indemnify Indemnitee against such liability under the provisions of this
Agreement. If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of a
proceeding, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.
          (b) In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights in accordance with
the terms of such insurance policy. The Corporation shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
          (c) The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) if and to the extent that Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.

5



--------------------------------------------------------------------------------



 



     Section 7 Change of Control. The Corporation agrees that if there is a
Change in Control of the Corporation (other than a Change in Control which has
been approved by a majority of the Corporation’s Board of Directors who were
directors immediately prior to such Change in Control), then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and advance of expenses under this Agreement, the Corporation shall
seek legal advice only from independent legal counsel selected by Indemnitee and
approved by the Corporation (which approval shall not be unreasonably withheld),
and who has not otherwise performed services for the Corporation or the
Indemnitee (other than in connection with such matters) within the last five
(5) years. Such independent legal counsel shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement. Such
counsel, among other things, shall render its written opinion to the Corporation
and Indemnitee as to whether and to what extent Indemnitee would be permitted to
be indemnified under applicable law. The Corporation agrees to pay the
reasonable fees of the special, independent legal counsel referred to above and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or the engagement of special, independent legal counsel pursuant
hereto, except with respect to intentional acts and gross negligence of such
special independent legal counsel, and professional malpractice claims related
thereto.
     Section 8 Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:
                    (a) The term “action, suit or proceeding” shall be broadly
construed and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative.
                    (b) A “Change in Control” shall be deemed to have occurred
if (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the total voting power represented by the
Corporation’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors of the Corporation and any new director whose election by the Board
of Directors or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Corporation approve a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets.

6



--------------------------------------------------------------------------------



 



          (c) The term “by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Corporation, or while serving as a
director or officer of the Corporation, is or was serving or has agreed to serve
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise” shall be broadly construed and shall include, without
limitation, any actual or alleged act or omission to act.
          (d) The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in an action, suit or proceeding.
Expenses shall also include (i) expenses incurred in connection with any appeal
resulting from any action, suit or proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, and (ii) reasonable compensation
for time spent by Indemnitee for which Indemnitee is not otherwise compensated
by the Corporation or any third party, provided that the rate of compensation
and estimated time involved is approved by the Board of Directors, which
approval shall not be unreasonably withheld, and expenses actually and
reasonably incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, Section 145
of the DGCL or otherwise, by litigation or otherwise. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.
          (e) The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan.
          (f) The term “Corporation” shall include, without limitation and in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.
          (g) The term “other enterprises” shall include, without limitation,
employee benefit plans.
          (h) The term “serving at the request of the Corporation” shall
include, without limitation, any service as a director, officer, employee or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries.
          (i) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in

7



--------------------------------------------------------------------------------



 



this Agreement. Indemnitee shall further be deemed to have acted in good faith
if Indemnitee’s action is based on the records or books of account of the
Corporation, including financial statements, or on information supplied to
Indemnitee by the officers of the Corporation in the course of their duties, or
on the advice of legal counsel for the Corporation or on information or records
given or reports made to the Corporation by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Corporation.
          (j) The term “Voting Securities” shall mean any securities of the
Corporation which vote generally in the election of directors.
          (k) The term “Subsidiary” means any corporation, partnership or other
organization, whether incorporated or unincorporated, which is consolidated with
the Corporation for financial reporting purposes.
     Section 9 Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Corporation shall not be obligated
pursuant to this Agreement:
          (a) Claims Initiated By Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL, but such indemnification or advancement of expenses may
be provided by the Corporation in specific cases if the Board of Directors has
approved the initiation or bringing of such suit.
          (b) Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous.
          (c) Insured Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Corporation.
          (d) Claims Under Section 16(b). To indemnify Indemnitee for expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.
     Section 10 Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.
     Section 11 Notice. Any notice, request or other communication required or
permitted to be given to the parties under this Agreement shall be in writing
and either delivered in person or sent by telex, telegram, overnight mail or
courier service, or certified or registered mail, return receipt requested,

8



--------------------------------------------------------------------------------



 



postage prepaid, to the parties at the following addresses (or at such other
addresses for a party as shall be specified by like notice):
If to the Corporation:
S1 Corporation
3500 Lenox Road, NE
Atlanta, GA 30326
Attn:
If to Indemnitee:
     Section 12 Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.
     Section 13 Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation’s Certificate of Incorporation, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Corporation’s Certificate of Incorporation or By-Laws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement.
     Section 14 Enforcement. The Corporation shall be precluded from asserting
in any judicial proceeding that the procedures and presumptions of this
Agreement are not valid, binding and enforceable. The Corporation agrees that
its execution of this Agreement shall constitute a stipulation by which it shall
be irrevocably bound in any court of competent jurisdiction in which a
proceeding by Indemnitee for enforcement of his rights hereunder shall have been
commenced, continued or appealed, that its obligations set forth in this
Agreement are unique and special, and that failure of the Corporation to comply
with the provisions of this Agreement will cause irreparable and irremediable
injury to Indemnitee, for which a remedy at law will be inadequate. As a result,
in addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.
     Section 15 Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
     Section 16 Modification. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof. All prior
negotiations, agreements and understandings between parties with respect thereto
are superseded hereby. This Agreement may not be modified or amended except by
an instrument in writing signed by or on behalf of the parties hereto.

9



--------------------------------------------------------------------------------



 



     Section 17 Successor and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
     Section 18 Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Corporation or any
Subsidiary or (b) 1 year after the final termination of any action, suit or
proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to this Agreement relating thereto.
     Section 19 Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
     Section 20 Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.
     Section 21 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
     Section 22 Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
[Signatures on Next Page]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered to be effective as of the date first above written.

                  S1 CORPORATION    
 
           
 
  By        
 
     
 
Name:
Title:    
 
                INDEMNITEE:    
 
           
 
  By        
 
           
 
      Name:
Title:    

11